HARWOOD, Presiding Judge.
This is an appeal from a judgment in favor of the appellee (plaintiff below) rendered in the Circuit Court of Etowah County-
This appeal was submitted in this court upon the appellee’s motion to dismiss the •appeal, and on the merits.
The motion to dismiss is upon the ground that appellant’s brief was not timely filed. It affirmatively appears that the record was filed in this court on 30 August 1960, and appellant’s brief was filed on 6 October 1960, some 37 days after the filing of the record. No extension of time for the filing of briefs was sought.
In all civil appeals the appellant must file briefs with the clerk of the appellate court within thirty days after the transcript of the record has been filed, and upon failure to so file the appeal must be dismissed or the case affirmed. Black v. State, 269 Ala. 269, 112 So.2d 792; Modlin v. Modlin, 268 Ala. 618, 109 So.2d 716; Waterall v. Waterall, 268 Ala. 594, 109 So.2d 675; Ex parte National Ass’n for Advancement of Colored People, 268 Ala. 504, 109 So.2d 140; Tipton v. Tipton, 267 Ala. 64, 100 So.2d 14; Phalen v. Fort, 266 Ala. 213, 95 So.2d 401; Supreme Court Rule 12, Code 1940, Tit. 7 Appendix.
For the failure to timely file appellant’s briefs the motion to dismiss the appeal is granted.
Appeal dismissed.